DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on July 29, 2021.  Claims 1, 3, 10, and 12 are amended.  Claim 6 is cancelled.  Claims 1-3, 5, and 8-17 are pending, with claims 3, 8, and 9 being withdrawn.

Election/Restrictions
Claims 1, 2, 5, and 10-17 are allowable. Claims 3, 8, and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I to IV, as set forth in the Office action mailed on April 02, 2020, is hereby withdrawn and claims 3, 8, and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-3, 5, 8, and 9 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for a camera mount, wherein: said rigid tray including a top and a bottom; said top of said rigid tray including a tray cavity; said tray cavity having a bottom surface, a first side surface substantially orthogonal to said bottom surface of said tray cavity, a second side surface substantially orthogonal to said bottom surface of said tray cavity, a third side surface substantially orthogonal to said bottom surface of said tray cavity, and a fourth side surface substantially orthogonal to said bottom surface of said tray cavity; said bottom surface of said tray cavity configured to engage a bottom surface of a camera; said bottom of said rigid tray including a tray attachment member configured to engage a camera support mount; and an elastic retaining member configured to fasten to said rigid tray such that said elastic retaining member arches over said tray cavity; said elastic retaining member configured to engage a top surface of a camera engaging said tray cavity when said elastic retaining member arches over said tray cavity; said rigid tray including a first end, a first side, a second side, and a second end; said elastic retaining member including a first opening; said rigid tray including a first hook, located on said bottom of said rigid tray and near said second end, projecting from said bottom of said rigid tray and configured to engage said first opening, in combination with all other claim limitations in total.
The primary reason for allowance of claims 10, 11, and 15-17 has been stated in the Office action filed on May 25, 2021.
The primary reason for allowance of claims 12-14 is because the prior art of record fails to teach or suggest in combination the claim 12 limitation for a camera mount, wherein: said rigid tray including a top and a bottom; said top of said rigid tray including a tray cavity; said tray cavity having a bottom surface, a first side surface substantially orthogonal to said bottom surface of said tray cavity, a second side surface substantially orthogonal to said bottom surface of said tray cavity, a third side surface substantially orthogonal to said bottom surface of said tray cavity, and a fourth side surface substantially orthogonal to said bottom surface of said tray cavity; said bottom surface of said tray cavity configured to engage a bottom surface of a camera; said bottom of said rigid tray including a tray attachment member configured to engage a camera support mount; and an elastic retaining member configured to fasten to said rigid tray such that said elastic retaining member arches over said tray cavity; said elastic retaining member configured to engage a camera engaging said tray cavity when said elastic retaining member arches over said tray cavity; said rigid tray including a first end, a first side, a second side, and a second end; said elastic retaining member including a first end and a second end; said second end of said elastic retaining member having a self-attachment mechanism; said second end of said rigid tray having an anchor configured to provide a wrapping pivot point for said second end of said elastic retaining member to enable said second end of said elastic retaining member to attach to itself using said self-attachment mechanism, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852